41
Order issued September              , 2012




                                                In The
                                   Tourt of Apptats
                          Iffift4 Elistrirt uf Jtxas at Dallas
                                        No. 05-12-00586-CR


                                 TIMOTHY MANIMOI, Appellant
                                                   V.
                                THE STATE OF TEXAS, Appellee


                                              ORDER


        The Court REINSTATES this appeal.

        On August 3, 2012, we ordered the trial court to make findings regarding why the reporter's

record had not been filed. On August 20, 2012, we received an extension request from court reporter

Sharon Hazlewood and on September 17, 2012, we received the reporter's record. Therefore, we
VACATE the August 3, 2012 order requiring findings.

        We GRANT the August 20, 2012 extension request. The reporter's record is considered

properly filed.

        Appellant's brief is due within thirty days of the date of this order.


                                                                        ‘L-
                                                        DAVID L. BRIDGES
                                                        JUSTICE